—Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him of falsifying business records in the first degree and grand larceny in the third degree, defendant contends that County Court erred in permitting the People to present proof that defendant frequently played the lottery as proof of motive. While "the proof here relied upon by the prosecution to supply evidence of motive bears no logical relationship to commission of the criminal act with which defendant was charged” (People v Namer, 309 NY 458, 462; see, People v *1049Napoletano, 58 AD2d 83, 93), we conclude that the error in admitting that proof was harmless. There is no significant probability that the jury would have acquitted defendant but for the error (see, People v Crimmins, 36 NY2d 230, 242).
We have examined defendant’s remaining contentions and conclude that they are lacking in merit. (Appeal from Judgment of Erie County Court, LaMendola, J. — Falsifying Business Records, 1st Degree.) Present — Pine, J. P., Fallon, Callahan, Davis and Boehm, JJ.